DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 4, 9-11, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-3, 5-6, 8, 12-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 20180315000).
Regarding claims 1 and 12, Kulkarni discloses a method of customer relationship management (“CRM”) implemented in a computer system (Paragraph: 0025 and fig.1: Kulkarni discusses a customer relations management (CRM) system), the method comprising: administering by the computer system (Paragraph: 0027 and fig.1, 117) through the communications session across communications platforms a sequence of communications contacts (fig.1, 113), including the first contact and also subsequent communications contacts, between the tele-agent and the customer representative (Paragraph: 0026 and fig.1, 102, 111-113: Kulkarni discusses how a system monitoring activities between agent (i.e. tele-agent) and 
Kulkarni discloses the invention set forth above but does not specifically mentioning “establishing by the computer system, upon a first communications contact between a tele-agent and a customer representative, as structure of computer memory of the computer system, a communications session” 
Kulkarni however discloses how the network interface cards NICs control the sending and receiving of data packets over a computer network; and how a plurality of contact endpoints such as virtual assistant software programs and contact center agents, and a plurality of communication channels such as a short message service (SMS) gateway 113a to send and receive SMS-based text messages, email server 113b to send and receive email messages, web server 113c to provide and handle interactive web-accessible interfaces such as websites or IP-based chat, and computer telephony integration (CTI) server 113d to communicate via telephone networks (Paragraphs: 0025, 0037 and fig.1). Thus it would have been obvious to one of ordinary skill in the art to establish by the computer system, upon a first communications contact between a tele-agent and a customer representative, as structure of computer memory of the computer system, a communications session, as disclosed by Kulkarni.
Considering claims 2 and 13, Kulkarni discloses the method of claims 1 and 12 wherein communications platforms include telephones, text messaging platforms, email platforms, and chatbots (Paragraph: 0025 and fig.1, 113). 
Considering claims 3 and 14, Kulkarni discloses the method of claims 1 and 12 wherein administering comprises determining a communications platform type for each communications contact (Paragraphs: 0025, 0028-0029 and fig.1, 113: Kulkarni discusses how a system 
Considering claim 5, Kulkarni discloses the method of claim 1 wherein establishing a session comprises storing in computer memory for the session a subject code and an identification of a customer that is represented in contacts of the session (Paragraphs: 0039-0040: Kulkarni discusses how the system of the present invention may employ one or more memories or memory modules to store data, program instructions for the general-purpose network operations, or other information relating to the functionality of the embodiments described herein). 
Considering claims 6 and 16, Kulkarni discloses the method of claim 1 and 12 wherein administering across platforms includes administering across platform types (Paragraph: 0025 and fig.1, 113).
Considering claims 8 and 18, Kulkarni discloses the method of claims 1 and 12 wherein administering contacts across platforms includes administering contacts across physical locations of platforms (Paragraphs: 0020, 0028 and 0032: Kulkarni discusses how the communication placed or received, or information about a customer's device or the communication channel used such as IP addresses of email servers, hardware capabilities or SIM ID of a customer's mobile phone, customer geolocation information, or any other metadata that associated with or inferred from the communication received, i.e. it is obvious that the system administering contacts across physical locations of platforms). 
s 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 20180315000) in view of Sandei et al. (US 20140343927).
Considering claims 7 and 17, Kulkarni fail to disclose the method of claims 7 and 17. Sandei however discloses a system wherein administering contacts across platforms includes administering contacts asynchronously across platforms (Paragraphs: 0046-0047 and 0049: Kulkarni discusses synchronous contact events like a phone call or chat require continuous and real-time contact with a customer).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filling date of the invention to modify the invention of Kulkarni, and modify a system wherein administering contacts across platforms includes administering contacts asynchronously across platforms, as taught by Sandei, thus enables identifying a user account associated with a contact event to classify a customer need or provide a service agent with information useful in handling the contact event, thus automatically performing functionalities without an operator interaction, and hence improving overall customer satisfaction by efficiency and quality of work, as discussed by Sandei. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            03/12/2021